DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because claim 10 merely cites “A CMOS thin film transistor, manufactured by the method of claim 1” and does not provide any specific structure thus it is unclear the structure of the device. Per MPEP 608.01 (n), “a claim in dependent form shall contain: (i) a reference to a claim previously set forth, and (ii) then specify a further limitation of the subject matter claimed”. In addition, per MPEP 608.01 (n) “if claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim, and thus, does not include the limitations of the base claim”. In this case, the product of claim 10 can be made by other process such as a process using separate implantation masks instead of using a single half-tone mask. Therefore, claim 10 should be rewritten in independent claim with proper form and clearly define the claimed structure (See MPEP 608.01(i) for proper form of independent claims and MPEP 608.01 (m)-(n) for proper form of dependent claims).
For the purpose of examination, claim 10 is treated as independent claim, and the structure of claim 10 will be examined as -- a semiconductor layer on a substrate, wherein the semiconductor layer comprises an N-type region and a P-type region which 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11, which depends from claim 10, which is manufactured by the method of claim 1.  As stated above, the claimed structure of claim 10 will be examined as -- a semiconductor layer on a substrate, wherein the semiconductor layer comprises an N-type region and a P-type region which are arranged in a single layer and are spaced apart from each other, the N-type region is divided into a first region, a second region, a third region, a fourth region and a fifth region which are arranged successively, and is used for forming an N-type thin film transistor, the first region is used for forming a first heavily doped drain region, the second region and the fourth region are used for forming lightly doped drain regions, the third region is used for forming a first gate inner region, and the fifth region is used for forming a first heavily doped source region, the P-type region is divided into a sixth region, a seventh region and an eighth region which are arranged successively, and is used for forming a P-type thin film transistor, wherein the sixth region is used for forming a second heavily doped drain region, the seventh region is used for forming a second gate inner region, and the eighth region is used for forming a second heavily doped source region.--
Claims 10 and 11 both recite “an N-type thin film transistor,” “a P-type thin film transistor,” “a first heavily doped drain region,” “lightly doped drain regions,” “a first gate inner region,” “a first heavily doped source region,” “a second heavily doped drain region,” “a second gate inner region” and “a second heavily doped source region.”  It is unclear and indefinite as to whether the recitations in claim 11 are the same or different 
Claim 11 also recites “the second gate electrode,” which lacks antecedent basis.  For compact prosecution, it will be interpreted as “a second gate electrode.”
Claim 13 is also rejected because it inherits the deficiencies of claim 11 as identified above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuji et al. (U.S. Pub. 2013/0078787).
Claims 10 and 11:  Nakatsuji et al. discloses a CMOS thin film transistor in Fig. 1, manufactured by the method of claim 1, the CMOS thin film transistor comprising an 
the N-type thin film transistor (3) comprises a first heavily doped drain region (2b; paragraph 68), lightly doped drain regions (2d; paragraph 70, a first gate inner region (2c; paragraph 68) and a first heavily doped source region (2a; paragraph 68), an orthographic projection of the first gate inner region (2c) on a substrate (6; paragraph 82) is overlapped with an orthographic projection of a first gate electrode (7 on the left; paragraph 65) on the substrate (6), the lightly doped drain regions (2d) are arranged at two opposite ends of the first gate inner region (2c), the first heavily doped drain region (2b) is arranged at an end, away from the first gate inner region (2c), of a lightly doped drain region (2d), and the first heavily doped source region (2a) is arranged at another end, away from the first gate inner region (2c), of the lightly doped drain region (2d);
the P-type thin film transistor (5) comprises a second heavily doped drain region (4b; paragraph 68), a second gate inner region (4c; paragraph 68) and a second heavily doped source region (4a; paragraph 68), an orthographic projection of the second gate inner region (4c) on the substrate (6) is overlapped with an orthographic projection of the second gate electrode (7 on the right) on the substrate (6), and the second heavily doped drain region (4b) and the second heavily doped source region (4a) are respectively arranged at two opposite ends of the second gate inner region (4c).
Claim 12:  Nakatsuji et al. discloses an array substrate (paragraph 4), comprising the CMOS thin film transistor of claim 10 (see above).
Claim 13:  Nakatsuji et al. discloses an array substrate (paragraph 4), comprising the CMOS thin film transistor of claim 11 (see above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al. (U.S. Pub. 2013/0078787) in view of Liao et al. (U.S. Pub. 2010/0129967).
Claim 1:  Nakatsuji et al. discloses a method for manufacturing a CMOS thin film transistor, comprising:
step 1, forming a semiconductor layer (2 and 4; Fig. 4, paragraph 63) on a substrate (6; Fig. 4, paragraph 82), wherein the semiconductor layer (2 and 4) comprises an N-type region (2) and a P-type region (4) which are arranged in a single layer and are spaced apart from each other,
the N-type region (2) is divided into a first region (2b; Fig. 1, paragraph 68), a second region (2d on the right; Fig. 1, paragraph 69), a third region (2c; Fig. 1, paragraph 68), a fourth region (2d on the left; Fig. 1, paragraph 69) and a fifth region (2a; Fig. 1, paragraph 68) which are arranged successively, and is used for forming an N-type thin film transistor (3; Fig. 1, paragraph 63), the first region (2b) is used for forming a first heavily doped drain region (paragraph 68), the second region (2d on the right) and the fourth region (2d on the left) are used for forming lightly doped drain 
the P-type region (4) is divided into a sixth region (4b; Fig. 1, paragraph 68), a seventh region (4c; Fig. 1, paragraph 68) and an eighth region (4a; Fig. 1, paragraph 68) which are arranged successively, and is used for forming a P-type thin film transistor (5; Fig. 1, paragraph 69), wherein the sixth region (4b) is used for forming a second heavily doped drain region (paragraph 68), the seventh region (4c) is used for forming a second gate inner region (paragraph 68), and the eighth region (4a) is used for forming a second heavily doped source region (paragraph 68);
step 2, performing a first N-type ion doping (42; Fig. 8, paragraph 104) on the first region (2b) and the fifth region (2a);
step 3, performing a first P-type ion doping (43; Fig. 10, paragraph 108) on the N-type region (2);
step 4, performing a second P-type ion doping (33; Fig. 5, paragraph 86) on the N-type region (2) and the P-type region (4);
step 5, performing a second N-type ion doping (44; Fig. 11, paragraph 113) on the first region (2d), the second region (2d on the right), the fourth region (2d on the left), the fifth region (2a), the sixth region (4b) and the eighth region (4a) after the step 4;
step 6, performing a third P-type ion doping (46; Fig. 12, paragraph 116) on the sixth region (4b) and the eighth region (4a) after the step 5,

Nakatsuji et al. appears not to explicitly disclose performing the second P-type ion doping after the step 3.
Liao et al., however, discloses performing the second P-type ion doping (Fig. 2F, paragraph 22) after the step 3 (Fig. 2E, paragraph 20).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Nakatsuji et al. with the disclosure Liao et al. to have performed the second P-type ion doping after the step 3 because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (M.P.E.P. § 2144.04 IV C).
Claim 2:  Nakatsuji et al. in view of Liao et al. discloses the method of claim 1, and Nakatsuji et al. further discloses wherein the first N-type ion doping (42) and the first P-type ion doping (43) comprise:
forming a first patterned photoresist layer (40 and 41; Fig. 8, paragraph 91-93) on an upper surface (upper surface of 2 and 4) of the semiconductor layer (2 and 4) by using the halftone mask plate (35), the first patterned photoresist layer (40 and 41) comprises a first layer (41) and a second layer (40), the first layer (41) covers a surface of the P-type region (4), and the second layer (40) covers surfaces of the second region (2d on the right), the third region (2c) and the fourth region (2d on the left), a thickness of the second layer (40) is smaller than a thickness of the first layer (41) (Fig. 8);

removing the second layer (40), and thinning the first layer (41) so as to obtain a second patterned photoresist layer (41 after thinning; Fig. 10), the second patterned photoresist layer (41 after thinning) covers the surface of the P-type region (4) (paragraph 107);
performing the first P-type ion doping (43) on the N-type region (2) which is exposed; and
removing the second patterned photoresist layer (41 after thinning) (paragraph 111).
Claim 3:  Nakatsuji et al. in view of Liao et al. discloses the method of claim 2, and Nakatsuji et al. further discloses wherein by an ashing process, the second layer (40) is removed and the first layer (41) is thinned to obtain the second patterned photoresist layer (41 after thinning) (paragraph 107).
Claim 4:  Nakatsuji et al. in view of Liao et al. discloses the method of claim 2, and Nakatsuji et al. further discloses wherein the thickness of the second layer (40) ranges from 30% of the thickness of the first layer (41) to 70% of the thickness of the first layer (41) (paragraph 92). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Claim 5:  Nakatsuji et al. in view of Liao et al. discloses the method of claim 4, and Nakatsuji et al. further discloses wherein the thickness of the first layer (41) ranges from 1µm to 2.5µm, the thickness of the second layer (40) ranges from 0.5µm to prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Nakatsuji et al. in view of Liao et al.  appears not to explicitly disclose a time duration of the ashing process ranges from 10 seconds to 40 seconds.
The time duration of the ashing process is a result-affecting parameter because the time duration affects the amount of photoresist removed.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Nakatsuji et al. in view of Liao et al. to have optimized the time duration of the ashing process in order to achieve the desired removal of the photoresist according to well-established patent law precedents (see M.P.E.P. § 2144.05).
Claim 7:  Nakatsuji et al. in view of Liao et al. discloses the method of claim 1, and Nakatsuji et al. further discloses comprising:
forming a gate insulating layer (11; Fig. 5, paragraph 71) on surfaces of the N-type region (2) and the P-type region (4);
forming a first gate electrode (7 on the left; Fig. 11, paragraph 72) and a second gate electrode (7 on the right; Fig. 11, paragraph 72) on a surface (upper surface of 11) of the gate insulating layer (11), wherein an orthogonal projection of the first gate electrode (7 on the left) on the substrate (6) is overlapped with an orthogonal projection of the third region (2c) on the substrate (6) (Fig. 11), and an orthogonal projection of the second gate electrode (7 on the right) on the substrate (6) is overlapped with an orthogonal projection of the seventh region (4c) on the substrate (6) (Fig. 12), and

Nakatsuji et al. in view of Liao et al., as applied to claim 1, appears not to explicitly disclose after the second P-type ion doping and before the second N-type ion doping, forming a gate insulating layer.
Liao et al., however, further discloses appears not to explicitly disclose after the second P-type ion doping (Fig. 2F, paragraph 22) and before the second N-type ion doping (Fig. 2H, paragraph 24), forming a gate insulating layer (330; Fig. 2F, paragraph 22).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Nakatsuji et al. in view of Liao et al., as applied in claim 1, with the further disclosure Liao et al. to have after the second P-type ion doping and before the second N-type ion doping, formed a gate insulating layer because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (M.P.E.P. § 2144.04 IV C).
Claim 8:  Nakatsuji et al. in view of Liao et al. discloses the method of claim 7, and Nakatsuji et al. further discloses wherein the third P-type ion doping (46) comprises:
forming a third patterned photoresist layer (45; Fig. 12, paragraph 116) on the surface of the N-type region (2) corresponding to the gate insulating layer (11), the third patterned photoresist layer (45) covers the first gate electrode (7 on the left), and the third patterned photoresist layer (45) and the second gate electrode (7 on the right) are used as masks for performing the third P-type ion doping (46) on the sixth region (4b) and the eighth region (498a).
Claim 9:  Nakatsuji et al. in view of Liao et al. discloses the method of claim 1, and Nakatsuji et al. further discloses wherein the semiconductor layer (2 and 4) is a polycrystalline layer (paragraph 80).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al. in view of Liao et al. as applied to claim 2 above, and further in view of Hwang (U.S. Pub. 2008/0044958).
Claim 6:  Nakatsuji et al. in view of Liao et al. the method of claim 2.
Nakatsuji et al. in view of Liao et al. appears not to explicitly disclose a thickness of the second patterned photoresist layer ranges from 30% of the thickness of the first layer to 70% of the thickness of the first layer.
Hwang, however, discloses a thickness of the second patterned photoresist layer (170; Fig. 2C) ranges from 30% of the thickness of the first layer (160 on the right; Fig. 2B) to 70% of the thickness of the first layer (160) in order to form a mask to dope the NMOS TFT (paragraphs 28-31).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Nakatsuji et al. in view of Liao et al. with the disclosure of Hwang to have made a thickness of the second patterned photoresist layer ranges from 30% of the thickness of the first layer to 70% of the thickness of the first layer in order to form a mask to dope the NMOS TFT (paragraph 31 of Hwang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815